Ellington, Judge.
In State v. Perkins, 256 Ga. App. 855 (569 SE2d 910) (2002), we affirmed the trial court order sustaining William Thomas Perkins’ plea in bar on former jeopardy grounds, holding that the plain language of OCGA § 40-6-376 did not, as the State argued, void Perkins’ prior conviction of a lesser included reckless driving offense and allow him to be tried for vehicular homicide. On certiorari, the Supreme Court reversed, interpreting the statute to find that the probate court never acquired jurisdiction to try Perkins on the prior reckless driving offense. State v. Perkins, 276 Ga. 621 (580 SE2d 523) (2003). The Supreme Court also directed that this case be remanded *63to the trial court for consideration of any constitutional issues which Perkins properly raised, but upon which the court did not rule. Accordingly, our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided June 30, 2003.
Kermit N. McManus, District Attorney, for appellant.
Ralph M. Hinman III, for appellee.

Judgment reversed and case remanded with direction.


Smith, C. J., Andrews, P. J., Ruffin, P. J., Eldridge, Barnes and Adams, JJ, concur.